Citation Nr: 0531107	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinea versicolor and 
tinea corporis of the arms, chest and back.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








INTRODUCTION

The veteran served on active duty from June 1984 to January 
1990 and September 1990 to June 1991.  He served from 
November 1990 to May 1991 in the Southwest Asia theater of 
operations.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records from the veteran's second period of 
service are not available.  Nonetheless, there is sufficient 
competent lay evidence that the veteran had some sort of skin 
problem his service in the Southwest Asia theater of 
operations.  Specifically, letters he wrote home to his 
spouse as well as statements from friends and family 
establish that the veteran suffered from a rash during and 
after his second period of service.  

Private medical evidence dated from 1991 to 1996 show 
treatment for skin lesions and rashes of the arms, chest and 
back diagnosed as tinea versicolor and tinea corporis.  

A December 1996 VA examination revealed a history of tinea 
corporis, resolved without evidence of skin infection at that 
time; however, the examination was specifically for nasal and 
sinus complaints.  

Unfortunately, the veteran has never been provided a 
compensation and pension examination specifically to address 
his skin complaints.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for a VA 
examination, with claims file review, 
to determine the nature and etiology of 
any skin disorder.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
current skin disorder is related to his 
skin problems while in service.  

2.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for tinea versicolor and 
tinea corporis of the arms, chest and 
back.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

